DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-2, 4-18 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 5/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 13, and 18 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2016/0368600 by Frolov.

Regarding claim 1, Frolov discloses an aircraft (plane 200) comprising 
A wing (wing 210), 
A ducted fan extending through the wing (fans 240), and 
Movable louvers positioned over the ducted fan (paragraph 99 discloses “the air vents 2030 may be opened and closed using louvres or flaps 2040”, see Figure 20),
Wherein the louvers comprise upper louvers positioned on a top surface of the wing and lower louvers positioned on a bottom surface of the wing (se flaps 2040 in Figure 20), wherein each louver is movable between a basic position and an active position, wherein the basic position of the louvers, the louvers are arranged flush with the wing such that the upper louvers and lower louvers cover inlet and outlet openings of the ducted fan (paragraph 99 discloses “The air vents 2030…in the closed position extend the closed area of the wing and increase the lift force and cover and protect the vertical thruster housed inside the wing opening” and paragraph 104 discloses “The closed air vents 2540 may closely reproduce the shape of the wing airfoil, so that the wing section with the openings may be able to generate substantially the same lift as the whole wing sections and the overall aerodynamic lift is maximized and the total drag is minimized”) , and, in the active position of the louvers, the louvers are not arranged flush with the wing such that the upper louvers and the lower louvers do not cover the inlet and outlet openings of the ducted fan (paragraph 99 discloses “The air vents 2030 in the open position allow the air flow to pass from the top to the bottom of the wing through the wing opening”, see Figure 20).

Regarding claim 2 (dependent on claim 1), Frolov discloses a first linkage for articulating the upper louvers and a second linkage for articulating the lower louvers.  Paragraph 103 discloses “The vent flaps 2420 may also include hinges (not shown) and actuators (not shown) that enable the opening and closing of the flaps”).

Regarding claim 4 (dependent on claim 1), Frolov discloses the aircraft being configured such that the louvers assume the basic position in cruising flight.  Paragraph 90 discloses “the wing openings for vertical propulsion system may include air vents, which may be closed to cover vertical thrusters and create a continuous wing surface on both sides of the wing in the horizontal flight phase”.  

Regarding claim 5 (dependent on claim 1), Frolov discloses the aircraft having a fully electric drive.  Paragraph 122 discloses “a VTOL aircraft may use various power sources, including gas, liquid and solid fuels, electrical batteries and supercapacitors”.

Regarding claim 6 (dependent on claim 1), Frolov discloses the aircraft comprising bent or bendable wings (see wingtips 220 in Figure 2).  

Regarding claim 7 (dependent on claim 1), Frolov discloses the aircraft comprising a battery system.  Paragraph 122 discloses “a depleted battery may be swapped with a freshly charged one”.

Regarding claim 8 (dependent on claim 1), Frolov discloses the ducted fans comprise horizontally fixed ducted fans for take-off and landing.  Paragraph 63 discloses “The wing sections, collectively 210, have built-in fans (or more generally vertical thrusters), collectively 240, for providing a vertical lifting force for take-off and landing”).  

Regarding claim 9 (dependent on claim 1)¸ Frolov discloses the aircraft comprising vertically fixed ducted fans for generating propulsion (propeller 250).  

Regarding claim 10 (dependent on claim 1)¸ Frolov discloses the aircraft being configured to be selectively controlled in a fully autonomous manner.  Paragraph 61 discloses “Small-scale aircraft suitable for these methods may utilize different flight control options, such as manual piloting, remote piloting, and automatic piloting”.  

Regarding claim 13 (dependent on claim 1), Frolov discloses a ear ducted fan positioned on a trailing edge of the wing behind the ducted fan (250 in Figure 2).

Regarding claim 18 (dependent on claim 1), Frolov discloses each louvers being pivotable between the basic position and the active position.  Paragraph 99 discloses “The air vents 2030 may be opened and closed using louvres or flaps 2040”.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0368600 by Frolov in view of US Patent Application Number 2008/0054121 by Yoell.

Regarding claim 11 (dependent on claim 1), Frolov does not disclose each louver of the upper and lover louvers having a teardrop shape including a rounded end and a pointed end that is arranged opposite the rounded end.  However, this limitation is taught by Yoell.  Yoell discloses a ducted fan VTOL vehicle, and Figure 33D-33G shows louvers 3208 mounted within a slot that are rotated to an open position in Figure 33f to allow airflow 3209 to flow through the slots and a closed position in Figure 33g which closes the slots.  It would be obvious to a person having ordinary skill in the art to modify Frolov using the teachings from Yoell in order to make the louvers more aerodynamic in the open position.

Regarding claim 12 (dependent on claim 11), Frolov and Yoell do not disclose the pointed ends of the upper louvers point towards a leading edge of the wing and the pointed ends of the lower louvers point towards a trailing edge of the wing in the basic position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the louvers in whichever orientation is needed for the desired airflow, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 14-17 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0368600 by Frolov in view of US Patent Number 8,181,903 to Posva.

Regarding claim 14 (dependent on claim 13), Frolov does not disclose the rear ducted fan being pivotable between a first orientation for generating vertical thrust, and a second orientation for generating horizontal thrust.  However, this limitation is taught by Posva.  Posva discloses an aircraft having rear ducted propellers 62.  Figures 1 and 4 shows 62 in the horizontal thrust orientation and Figures 2 and 3 shows the vertical thrust orientation.  It would be obvious to a person having ordinary skill in the art to modify Frolov using the teachings from Posva in order to provide additional vertical lift or angled lift from the rear propellers as needed.

Regarding claim 15 (dependent on claim 14), Frolov as modified by Posva further teaches the rear ducted fan being maintained in the second orientation and the louvers are maintained in the basic position in a cruise phase of the aircraft.  Frolov discloses “the wing openings for vertical propulsion system may include air vents, which may be closed to cover vertical thrusters and create a continuous wing surface on both sides of the wing in the horizontal flight phase” (paragraph 90) and Figures 2 and 3 of Posva show the ducted fan 62 being in the second orientation during cruise flight.

Regarding claim 16 (dependent on claim 14), Frolov as modified by Posva further teaches the rear ducted fan being maintained in the first orientation and the louvers are maintained in the active position in a lifting phase of the aircraft.  Paragraph 99 of Frolov discloses air vents 2030 providing vertical thrust generation and louvers 2040 being opened to allow air flow to pass through the vents and Figure 1 of Posva show the ducted fan 62 being in the first orientation during hover flight.

Regarding claim 17 (dependent on claim 14), Frolov as modified by Posva further teaches the rear ducted fan being maintained in the second orientation and the louvers are maintained in the basic position in a cruise phase of the aircraft (Frolov discloses “the wing openings for vertical propulsion system may include air vents, which may be closed to cover vertical thrusters and create a continuous wing surface on both sides of the wing in the horizontal flight phase” (paragraph 90) and Figures 2 and 3 of Posva show the ducted fan 62 being in the second orientation during cruise flight), and the rear ducted fan being maintained in the first orientation and the louvers are maintained in the active position in a lifting phase of the aircraft (paragraph 99 of Frolov discloses air vents 2030 providing vertical thrust generation and louvers 2040 being opened to allow air flow to pass through the vents and Figure 1 of Posva show the ducted fan 62 being in the first orientation during hover flight).

Response to Arguments
Applicant’s arguments filed 5/18/2022 have been fully considered but were not persuasive.
Regarding the argument the Frolov does not disclose lower louvers, the previous rejection of claim 3, which was incorporated into claim 1, pointed to flaps 2040 in Figure 20, which clearly shows both upper and lower louvers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642